COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Samuel Espinoza Rodriguez v. The State of Texas

Appellate case number:    01-13-00447-CR

Trial court case number: 1356098

Trial court:              182nd District Court of Harris County

       It is ordered that Appellant’s Motion for En Banc Reconsideration is denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the En Banc Court*

Date: June 23, 2016

*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.